DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13, 25, 26, 49, 50, 74, 75, 78, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147, of record) in view of Landberg (US 5248312, of record) in view of Cartledge (US 2006/0247575).
Regarding claims 1, 25, and 49, Makower discloses a catheter and method of use ([0134]: “flexible catheters”) comprising an elongated tube having a first and second channel (Fig. 2C: multiple channels are presented, [0135]: “balloon inflation/deflation lumens 52, 56”), an inflatable chamber coupled to the elongated tube and in fluid communication with the first channel, and a liquid delivery system in fluid communication with the first channel; and delivering, using the liquid delivery system, a liquid to the inflatable chamber via the first channel to cause the inflatable chamber to expand ([0135]: “balloon inflation/deflation lumens 52, 56”).  Makower does not explicitly disclose that the liquid is a high-density liquid.  However, Landberg teaches a high-density inflating fluid (3:34-36, “gallium flows through holes 16 in the perforated tube 12 and expands the latex sheath 13”; density of Gallium is 5.1 g/cm3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the liquid of Landberg to the catheter of Makower, as to provide an appropriate inflating liquid.  Neither Makower nor Landberg explicitly disclose that the inflatable chamber in a deflated state has a diameter equal to a diameter of the elongated tube.  However, Cartledge teaches an inflatable balloon that shares the diameter of the catheter shaft on which it resides when it is deflated (Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the balloon configuration of Cartledge to the catheter balloon of Makower and Landberg, as to provide a manner of avoiding an increase in catheter size.
Regarding claims 2, 26, and 50, Makower does not explicitly disclose that the high-density liquid has a density of at least 2 g/cm3.  However, Landberg teaches a high-density inflating fluid (density of Gallium is 5.1 g/cm3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the liquid of Landberg to the catheter of Makower, as to provide an appropriate inflating liquid.
Regarding claim 13, Makower discloses that the channel is a first channel and wherein the elongated tube includes a second channel (Fig. 2C: multiple channels are presented).
Regarding claims 74 and 75, Makower discloses that the probe comprises a treatment probe configured to perform cautery ([0187]: “cauterized”).
Regarding claim 78 and 79, Makower discloses that the probe comprises a diagnostic probe that includes an optical coherence tomography probe ([0166]: “OCT”).

Claim(s) 16, 17, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147, of record) in view of Landberg (US 5248312, of record) in view of Cartledge (US 2006/0247575), as applied to claims 1 and 49 above, in view of Sheth (US 2016/0030022, of record).
Regarding claims 16, 64, and 66 neither Makower, Landberg, nor Cartledge explicitly disclose a rotatable optical fiber disposed within the second channel, wherein a distal end of the optical fiber comprises an optical probe extending through the inflatable chamber and projecting beyond a distal end of the elongated tube.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower, Landberg, and Cartledge, as to provide fiber optic capabilities.
Regarding claims 17 and 65, Makower discloses a third channel with a circular cross-section (Fig. 2C).  Neither Makower, Landberg, nor Cartledge explicitly disclose that the third channel has a biopsy probe disposed therein, the biopsy probe projecting beyond the distal end of the elongated tube.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower, Landberg, and Cartledge, as to provide fiber optic capabilities.

Claim(s) 23, 68, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147, of record) in view of Landberg (US 5248312, of record) in view of Cartledge (US 2006/0247575), as applied to claims 13 and 49 above, in view of Abner (US 2016/0066896, of record).
Regarding claims 23, 68, and 71, neither Makower, Landberg, nor Cartledge explicitly disclose that the probe comprises a biopsy probe in a second channel that obtains a sample cryogenically.  However, Abner teaches a cryogenic biopsy device ([0034], Fig. 1: “cryogenic biopsy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cryogenic biopsy device of Abner to the catheter of Makower, Landberg, and Cartledge, as to provide the advantage of a cryogenic biopsy.

Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147, of record) in view of Landberg (US 5248312, of record) in view of Cartledge (US 2006/0247575) in view of Abner (US 2016/0066896, of record), as applied to claim 68 above, in view of Sheth (US 2016/0030022, of record).
Regarding claim 72, neither Makower, Landberg, Cartledge, nor Abner explicitly disclose a biopsy probe comprising an optical fiber, and wherein the optical fiber emits an optical beam to determine when the biopsy probe is in contact with a tissue.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]) which is used to guide the biopsy towards the targeted tissue ([0029]: “if the target imaging data is sufficient, a biopsy or ablation procedure is performed at the current introducer needle position”; [0030]: “target pathologic tissue”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower, Landberg, Cartledge, and Abner, as to provide a guided biopsy.

Claim(s) 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147, of record) in view of Landberg (US 5248312, of record) in view of Cartledge (US 2006/0247575), as applied to claim 49 above, in view of Abner (US 2016/0066896, of record).
Regarding claim 77, neither Makower nor Landberg explicitly that the probe comprises a sampling probe that includes forceps and a cryobiopsy probe, however Abner teaches these features of a catheter biopsy device ([0032]: “forceps”; [0034], Fig. 1: “cryogenic biopsy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy device of Abner to the catheter of Makower and Landberg, as to provide the advantage of a cryogenic biopsy device.

Claim(s) 80, 82, 87, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147, of record) in view of Tallarida (US 2003/0195504, of record) in view of Landberg (US 5248312, of record) in view of Cartledge (US 2006/0247575).
Regarding claim 80, Makower discloses a transnasal introduction tube (Fig. 2A; [0161]: “inserted into the nasal cavity”), comprising: an elongated tube comprising a first channel having a circular cross-section with a first inner diameter ([0135], Fig. 2C: “working lumen 50”); a second channel having a circular cross-section with a second inner diameter that is narrower than the first inner diameter ([0135], Fig. 2C: “lumen 54” and “lumen 50” are different sizes); a biopsy probe disposed within the first channel ([0162]: “working devices may be inserted through lumens…as shown in FIGS. 2A-2R”; [0165], [0166]: “biopsy tools”); and an inflatable chamber coupled to the elongated tube and in fluid communication with the first channel, and a liquid delivery system in fluid communication with the first channel; and delivering, using the liquid delivery system, a liquid to the inflatable chamber via the first channel to cause the inflatable chamber to expand ([0135]: “balloon inflation/deflation lumens 52, 56”).  Makower does not explicitly disclose that the elongated tube has a maximum exterior diameter in a range from 6 to 9 French.  However, Tallarida teaches a multi-lumen catheter with an 8 French body (Fig. 2: “catheter body 7”; [0026]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sizing of Tallarida to the catheter of Makower, as to provide an appropriately sized catheter for transnasal insertion.  Makower does not explicitly disclose that the liquid is a high-density liquid.  However, Landberg teaches a high-density inflating fluid (3:34-36, “gallium flows through holes 16 in the perforated tube 12 and expands the latex sheath 13”; density of Gallium is 5.1 g/cm3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the liquid of Landberg to the catheter of Makower and Tallarida, as to provide an appropriate inflating liquid.  Neither Makower, Tallarida, nor Landberg explicitly disclose that the inflatable chamber in a deflated state has a diameter equal to a diameter of the elongated tube.  However, Cartledge teaches an inflatable balloon that shares the diameter of the catheter shaft on which it resides when it is deflated (Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the balloon configuration of Cartledge to the catheter balloon of Makower, Tallarida, and Landberg, as to provide a manner of avoiding an increase in catheter size.
Regarding claim 82, neither Makower or Tallarida explicitly disclose that the high-density liquid has a density of at least 2 g/cm3.  However, Landberg teaches a high-density inflating fluid (density of Gallium is 5.1 g/cm3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the liquid of Landberg to the catheter of Makower and Tallarida, as to provide an appropriate inflating liquid.
Regarding claim 87, Makower discloses that the probe comprises a treatment probe configured to perform cautery ([0187]: “cauterized”).
Regarding claim 89, Makower discloses that the probe comprises a diagnostic probe that includes an optical coherence tomography probe ([0166]: “OCT”).

Claim(s) 83, 84, and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147, of record) in view of Tallarida (US 2003/0195504, of record) in view of Landberg (US 5248312, of record) in view of Cartledge (US 2006/0247575), as applied to claim 80 above, in view of Sheth (US 2016/0030022, of record).
Regarding claims 83 and 84, neither Makower, Tallarida, Landberg, nor Cartledge explicitly disclose an optical fiber disposed within the second channel, wherein a rotatable optical fiber projects beyond a distal end of the transnasal introduction tube.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower, Tallarida, Landberg, and Cartledge, as to provide fiber optic capabilities.
Regarding claim 86, neither Makower, Tallarida, Landberg, nor Cartledge explicitly disclose a biopsy probe comprising an optical fiber, and wherein the optical fiber emits an optical beam to determine when the biopsy probe is in contact with a tissue.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]) which is used to guide the biopsy towards the targeted tissue ([0029]: “if the target imaging data is sufficient, a biopsy or ablation procedure is performed at the current introducer needle position”; [0030]: “target pathologic tissue”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower, Tallarida, Landberg, and Cartledge, as to provide a guided biopsy.

Claim(s) 85 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147, of record) in view of Tallarida (US 2003/0195504, of record) in view of Landberg (US 5248312, of record) in view of Cartledge (US 2006/0247575), as applied to claim 80 above, in view of Abner (US 2016/0066896, of record).
Regarding claim 85, neither Makower, Tallarida, Landberg, nor Cartledge explicitly disclose that the probe comprises a biopsy probe that obtains a sample cryogenically.  However, Abner teaches a cryogenic biopsy device ([0034], Fig. 1: “cryogenic biopsy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cryogenic biopsy device of Abner to the catheter of Makower, Tallarida, Landberg, and Cartledge, as to provide the advantage of a cryogenic biopsy.
Regarding claim 88, neither Makower, Tallarida, Landberg, nor Cartledge explicitly disclose that the probe comprises a sampling probe that includes forceps and a cryobiopsy probe, however Abner teaches these features of a catheter biopsy device ([0032]: “forceps”; [0034], Fig. 1: “cryogenic biopsy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy device of Abner to the catheter of Makower, Tallarida, Landberg, and Cartledge, as to provide the advantage of a cryogenic biopsy device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793